UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1354



WARREN A. TAYLOR,

                                             Plaintiff - Appellant,

          versus


STATE OF GEORGIA; UNIVERSITY HOSPITAL,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, District Judge.
(CA-05-315-PJM)


Submitted:   May 25, 2005                    Decided:   June 8, 2005


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Warren A. Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                Warren A. Taylor seeks to appeal the district court’s

order transferring his consolidated civil action to the United

States District Court for the Southern District of Georgia pursuant

to   28    U.S.C.    §   1406(a)    (2000).       This    court   may   exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).        The order Taylor seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order.                 See In

re Carefirst of Md., Inc., 305 F.3d 253, 257 (4th Cir. 2002).

Accordingly, we deny leave to proceed in forma pauperis, deny as

moot Taylor’s motions for a statement in lieu of transcript, to

submit the case on the brief, to expedite his appeal, and for a

stay of the judgment pending appeal, and we dismiss the appeal for

lack of jurisdiction.          We dispense with oral argument because the

facts     and    legal   contentions   are     adequately   presented     in   the

materials       before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                        DISMISSED




                                       - 2 -